LawRence, Judge:
The appeals for a reappraisement enumerated in the schedule, attached to and made part of this decision, relate to the proper value for dutiable purposes of certain household utensils.
The parties hereto have entered into a stipulation of fact, wherein it has been agreed that said appeals are limited to the items marked “A” and initialed KM by Examiner Eobert Muir on the invoices accompanying the entries. It was further stipulated that as so limited the merchandise and the issues herein are the same in all material respects as the merchandise and issues involved in Indussa Corp. v. United States, 47 C.C.P.A. (Customs) 93, C.A.D. 736, which record has been incorporated herein. The parties further stipulated and agreed that the prices at the time of exportation of the instant merchandise to the United States, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, were the appraised unit values, less 40 per centum, plus 9 per centum sales tax, plus packing, as invoiced.
*717Upon the record before the court, I find and hold that foreign value, as that value is defined in section 402a (c) of the Tariff Act of 1930 (19 U.S.C. § 1402a (c)), as amended by the Customs Administrative Act of 1938, is the proper basis of value for the merchandise in issue and that said value is the appraised unit values, less 40 per centum, plus 9 per centum sales tax, plus packing, as invoiced. As to any other merchandise, the appeals are dismissed.
Judgment will issue accordingly.